Case 3:18-cr-00535-VC Document 25 Filed 05/29/20 Page 1 of 7

 

MAY 29 2020

In The Unitem Steves Dsreer lover SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

 

Fo2 THE WesreRn Doevaier of Caliccensa

 

DNITeD Steves OF Annzcn Case No CR-IB~00535-001 Ve
Pinin tier
Vv . Moon TO CeDke Sentence 00
Maclon Becaor | PER SLANT To
DEren Dent IB OSC, 3 FBZ CdEDdCA)G)
“EN TREDUCTION

THE Derendant, Maelo Broun (Hecenr ver Rereeeen To PS Brown") Respectfully
Moves Tus Cover PORSLANT To THE Newly - Amended 18 Us 3 S582 dCO(A)1)
Foe AN OLDEZ ZEDUGNG His SeENTMCE % Time SeevedD o@ Home Con FinemeNT BASED on
THE 2isk of Contenerina COVID-19 Udile iInCOecceATED. RRodns mepicel Histoey
Govolp MALE Wm SIGNIELER Thy AT RISK AND Poven Tolle ‘BONG Farelles Hnemeon By “he
Coton A VIRUS SATISFIES Tue “ExTenoeDin ney ArsD Corapellinier Rentonis " STONDARD UNDER
3 BSEZ WLM), As ElabeeereD By Tue Senteneina Commission in USSe. $183
PF ree CONgIDRANG FUE ApplheaB\e Factors SeT FoeTu in Muse 3 45T3 C0, WE
Respecreou Reacest THar Tue Court Reowte BrownS SENTence 76 Time Sauep oR Home
CONFINEMENT AND MCDIFU TUE Teams OF Supeauisen Retens€ Fo Accemodnte His Relense Plan.

WRSDICTION |
ON DeeemBee Z1,Z01G The President Sanen The Fieer Step Rey vo daw, Amoner
We Cerminal Sostice Reroems, Cosaress Amendod IB USC 8 BSHZLOCILADL) Te PeowEe
PME SENTENUNG BoOdoad Toewsdierion Fo Conseider A Defense Motiwn For Re dverion
i
OF Sentence BREED on ExTEnce DINeeY AND CompellinG Reasons Loveverer “Te DerenDANT

HAS Folly ExavsTep AM ADmuisree Tue RieutS 7 Appeal A Failuce of Tue Borero oF

. u
PRISONS To BRING A Motion ON Tue DerendAnTs Benale, ” oe ReTeR Tle LApsE OF SO

\.

 

 
oan

 

Case 3:18-cr-00535-VC Document 25 Filed 05/29/20 Page 2 of 7

DAYS From ReuepT OF Sotu H Reavest By TUe WALDEN oF THE DEFENDANTS Facility,
louieuever 16 Epeliee FE” Elest OTeP Aer of ZO!¢, 8 603 (by, Pos, L. NS-3%U, 132
Svat. SV44,5239 (pec. 71,2018). |N THis CAoc, BRoow XPS SoBmitTED HIS
Reqoest Over Bo DAYS AGio LITH No REespence. Beown 15 AT HIGH Risk Fee
Favellu Contenctina Covid-19 GWE INCARCEZATED COnTINVED ExausTian Maly BE

An ExT?emne HALDSIND.

Don Tence Reduersions Potuoa7y Undez 16 boc & SSEZ CedeNcAdC)

“THIS Coors HAS Distce twa To Reduce Tus Term Oe IMPRISENMENT IMPOOVD W
"TUES Caoce Based on 8 SSEZ CAQCOCAS, OAR STATES IN RelevenTt Peer TuaT Tu
Coser “may RNeovoes Tue wem OF IMPRISGN MENT, AER CommOeana The Facies
Set CoeTu in Lig Use $7 3553 (a) To THE ExTenT THEY ARE ApplicaBle, iF IT Finds
Thar... EXTZA OCROINBEY RAND Compe lla REASONS LOALZANT SUCH A REDUCTION... AND
TWAT SvotKk & REDLETION 19 ConsiSTeENT LOITH Appl cate POC STATEYIENTS \SovEdD
By Tht SentmanG Commission ET” IN ZB use 8494 (t), Con@ress DeleaATeD To TUE
Bence Cina Commission The AoTUGe ith To “DesceiBe Wuat Stovld BE ConsPeesD
EXTZAOLONReY AND Comaetline REMsens Foz SONTeNCe REDLCTION, INCLUDING The Carmen

n

To BE Hophed PND A List of Spxeiric Examples.” AS Relevant Heee, Tue examples
or “ EXT2ACROINPRY AND? CompEllina Fensonis ” In USSG. B1RB\D incluooe Bewins
CidcomsTAnces }
Me Deora WES Momeoss Conditas Deomed “Higu Re” By COL
Gordacs INGodING Daretes, Scere. OBES, ANDO HIGH Broop Pressues,
A\ oF WHICH Loold Qvale AS 1BiA3 nh CAYGDCZ)
MA Reon 1 SE yenes CID PMD Has Seven Neely 40% OF His Teem oF

WPA scAMeny AND expec7s To pe Releesep To TUE Resiwenal Re EnTtay Centee On

12- 09-Z02zZ USSG 8 1AAD Commend. H.ALDOOD Had A LBGES

 
a The Commentadny )

Case 3:18-cr-00535-VC Document 25 Filed 05/29/20 Page 3 of 7

Iie Commisaiond STANDALD. HAS paerllels UNDER. THE Botenu oF P2isans ( BOP)

PROMLAM STATEMENT ON Conrpresinare Release 5060.50, Compnssumare Release /

lRenoeniont in Sentence | PRoteduees FoR imolemenTation oF 16 Dot $8 BSBZ. AnD 4205 tq)
;

|
Jipe 8 S7LbL OG (Sen. 17, 2619) (Peon. Compassionate . Re\erse CONaiDE@ATION FoR __.

NMmered OITA. END-oF-LiFE Tre seetonn), Under The Fiesr Step Act, The. QOP’S Promeam

STATEMENT VLETHINS Relevance Only To Me ExTENT THAT ITS CEITERIA A&E Beoaoer -

_|TTWAN. THE, STPNDALS SET By . THE. Commission b99a_ 3181.13, Comment nD)

((RecoanizinG Ther The Dieetior of ue. BOP can Desiawave ADD Tival “OxteAvivmaky.

Aud Compe lla Reasons STUER THAN,.62 1M COMBINATION LOITU, THE REASONS DEsce:Bed

ii

Relevant Facto AND. Proce Duel .H STORK

-. ON. 63/20/19, MR Brown WAS SEnTENCEd TO Go. MONTHS. IN PRISON. ODOM. HIS Guilty...

A|Plea 70 Possession WITH INTENT 79. DisTeBuTE A ConTevlleD Sudstance. Mek Beows WAS
ST Yenes OID. AT THE Time OF ARLEST AND Lule MR Bec KNEW MANY. OF H15

ConDrmons DoLNG Senrewana, TWe, Glodal Pandemic of Me Coons vikus Cold Nor

 

Hove Been FoReseen NOR MuUIGATED HIS SONNE...

Mea Brown Was Been. IN Cyustod, IN Connection WUT THE Present OF FeNSe Since.

jHiS Ageest ON 03-20-2014, FolloWING P PEe@ioD OF HMoNTUS ON Supervised pee-ta)
(RelEASE, TWO AMOUNTS. 7O /4/ Mons US oF Actual wcaeccention. LounTinG Greed
Comdver Time. Ckedr7rs, Ue. HAS Tue EQUVAIENT OF A ST-manTd Sentence, M2 Beown __
HAS MAINED. AN. exempiaey Cmduet Return toHile iIncAk casted WAVING NEVER RECIEO
[Go men AS P.WALNING For Benavd. He 15 CoegenTly. HovseD IN. THE mal Healt umiT AS
iA mental Healty Ally, AGeovop. Foe in Diviauals wWio Have ExpeesseD INTZEST IN leaenin Ge. AGT
mental Healzu. int AN EFFORT TO. INCL EASE DM DERSTAMDIN G, EMpATUL, Suppeht, And. Tolertovee foe ..

_AwDwidvals Exparrvema mental illness. He is Endolleo in Ged. And Sewsare Cyendieatiod

 

 
 

Case 3:18-cr-00535-VC Document 25 Filed 05/29/20 Page 4 of 7

\n PREPRRATION GF EVeitoel Relonor, He Hao Aloe WoekeD IN Foam Seance Gifinina
MTReinG, AND ON-THE-SOB Tevninina BS A COBK Lose Peoarom 15 ACLEeEDITED
PTuCoomu THe Local Lr~gee Deparment, We Piso HAS Comple Teo DRea epvecation. ANO

Ws Finenceal Ri spent ity TIAN PAYING svt OROKeoD FINED BND ReSstitotion.

A@qouement
|
RA. Me Seas HRS ESTRBNOHED EVTRACEOINREY AND Compe llrecer Zeros

THET DARRANTS BA Repoctiod in Seni TEace

THE ONSET OF The Woeldwibde PANDEMIC oF Covd-14 HAS Rasen Gene
Con eens Over AT- Risk iIndvidvAls, Prenicelnely olded InDwiDLALS LOITY Certain
Cove Moeavwmes AS 1990eS. Given Tue STATE OF COZLENT BoP Con OITIONS AND THe
Likelitcop oF ConTRAciNG Cowp-i%, DESPTE MeAsvees Im ple MenTED Buy THe
Dor. Me Been 16 SiameicavTly PT RISK AND Tus LISk INCREASES DAI OF
Commeacting TAc Disease. Nogmal Convaaious of INFECTIONS Disenses ARE LNOUN
TE Kon RAMoRNT “THeovGn PRASen Popvletions. AND Wile BOP STAFF 15 Dena WHAT
iT CAN To MiTiGATE The Dresser, Guven Worlowide Suoetpues OF PPE AND TESTS
INClODING TESTING OF Asymptomatic IND DAIS Capaaie OF TlansmnTiITe Tac
Mites, TIS Li ely To ConTinve To BE WeFfeEctiVve. TO PREVENT CONTZACTION OF
rTue Disease. On 03/24 /Zoze ThE BOP RepoercD Minmares AND 13 starr He0 Con temo
The Drewase , Lot | Deatu, ON os /10/2020, 34 Days Latex, TUE BOP LepoRteO vee B,000
PASS ANG HS Dorus, THE 3, 0OOrCASES ARE Only COUNTING ComFiemedD INMATE CASES, NOT
PeesuMmed Posrives 02 STPFE, AND Given Tue Cikeli ooo OF MASS INFECTION
Con tinuna AMONGaST THE Person Population AND OBnous LimizeD Hea/tudare
Avail aié To Comaar IN FECTION, me Bean Moves THAT His ABlTy To Peewide
|

SEIF-CARE 19 C2epr ly Dirnnioned. Even in A Lock DOWN OR MoriFien Lockdown

SiTOR TION, MA Bown, 19 AT Ghent 2isk oF ConT2ACTING THE VIRUS AND THOS Tue Disens®

4.

 
 

\Comnvuer,” Td AT 447Z,

Case 3:18-cr-00535-VC Document 25 Filed 05/29/20 Page 5 of 7

Feom STP FF, Céll Mates, Pie GeculaTion Systems, Puones, CompcTers, ECT. NONE OF CHICK,

LIM Deon, Car Veculp-re O28 Prevent. Tis Cleaely Falls ioTUin Te STENDALD OF “EXTRA CEDINIA Ry

PND Compe llnG Repsons “onder (ACIDIC) ; a ee

THE Cover. SUOUID Retoanize Me Benins eeoeTs fe Seeoee BOP Leview 6 His _

CASE AND CONDITIONS AS SLFFi@ENT.

|
| Bot Fo \\ Consrmeretion OF THe BSS 340 Factors, Me Brown's Time Served

Con St) TOTES D. SONTENCE SOE Cieny BOT NOT Gcearer THEN NEssicaey To Becenap list
Tne Goels of Seneca

_ONDER_All_ OF TUE CikcomisTANces in This CASE, THE Covet Sucolo Conelvoe

Wer Te Time THAT Me Bown HAS Seed 19 Ser eiCeNT TO SATISFY “THE Pua poses of

SewTerOne., UNder Pepper V. ONivem STeTeS, 96Z U9. 41, 490-44 (Zorl). Tue Couer CAN, ANO

INDEED MvST, Consider. Pest — OFFENSE Developments DNDER 8 26S 4D, LOHICU PeROviNES

—_— v :
WE MOST Up- TO-DATE pretuce OF THE DEFENDANTS HiSToacy. PAD CHARACTERISTICS ANNO

‘

Suep leur on Tuc Like limood That Cue DeFenoantl WI eNGvane IN FoTuRE Climmal
Heve, We Over Riana FACTO? LNdDer 3 35S 3) That WAS NOT PeesentT PT TUE

TIME OF Sen Tending 15 Me Beousa’S Potien Ta Muy Fe te\ ComDx\onSs. Sltmo Gn TUE

Ca@ tom STANces Of THE Planer OF Fen SE_AND Me. BRousw'S Cina Hisrokey Queliced

(Men Foe Tue Serioos Sentevce Twis Cover C2Giwelu wmobosen, Me Beoun’S Healt

AT The TIME OF SenTeNCiNG PRwDED NO INDICATION TusT TUE SEnTeENn Ce LQoulD Be

AN EFFECT, A SENTENCE TO DIE in Pie1SbAL, eee ae

AS ReComnized IN We Sentewcine Commissions Policy STATEMENT On Puysieal —__

(CONDITION, ExT@AC2 dine 4 LMP AMENTS PRoiDE Reasons FOR DELON WALCO Departures —_

ff rf
Fee. Seewosly Inriem " De Fev DAnTS, INCLUDING: Te Home DeTen tle AT Litial SEN TENCIAe _

it
PS tFFitenT AS, AND.LESS COST lu “Tt Bel, NAA DB 1SOM eT " 05543 SHI4; See Also Bose

S.

 
}

Case 3:18-cr-00535-VC Document 25 Filed 05/29/20 Page 6 of 7

18 3553 (a).( 22d) (cons: DERATION OF PRWDNG NEEDED MedKal CALE IN THE Most ee

EFFeetive MANNER) Me Brown's Piyeical PND Mental CondDITuENS ConsiDE2ind Me CueeouT

HSteu AT Home Measv2es_in. Piece TALL GM x7 THe OS. Real stig uy -Reduces Cupnces OF
Reapwisno, Dnder sue Fest Step Per, N12 Beouww WAS Assessed Fok ReciDwiem 2Lisk

[lOwd Lops Found At “Loo” Bisk. Foemuce unde THe Peet Cates ACT_AND Reletem

MuemoArn duns E@om ATTORNEY General Baer, Me Beown Lacvio AlPeRON BE

JEh@umle Fok Home Con CinemonT, Houde ver Con Susie HPs 9) PaveD iTS Lm Plommnctertions

|\C Feemes, Linck oF Diwectiond FROM Buzere OF Peisers Dice ini FEnceal Cover caper,

ce Also Ley oTenl, Case no. IS Cecay (50nu), Foetuce, AT SE yanks ¢ Ilo (ne Bees ’s

Bad Demecantly Pepoces WS \Wel\uod of Zeedwsoo. United States Sentence
As

i Commission, TAS EeFetTs OF AGING On Rendwism Amana Fereeal of fenoms ( Decome v2 2012)

HOVING ONO&R CooMe A pe 0D OF In Cad Cotten, AMD _HOVING EX peRianceD_ Puy siciel AMO MenTel

| Meteriuiatio,iIMe Brown Does NOT Con stitete A DANGER Te ANY CTUCR Persint OL To THe

‘ COMM Mt Ti, nici wceiianesii | csnisisitnoainstes a oo

Me Beousai_ Was Was Exonplag GooD ComDocr Pecoed, AND Possesses. Eng loy nen —

Om A _IN-Henad Healru Suppuer Seeuices. Peenicey, ee

TUS ¢ OORT Drool Conclode, Theat THe 16 Monty Sentence Alea Sveved Has

 

 

Sore CENT IWET “The “Por poses OF SentenCing AeTee Cons Deena Me Beans EXTEAOLD WA

PND Compelling: CiecomsTances.

wt. “THE Conditions. oF Supeeuised Relpse Suould Be meniereD To Accommodate
TUE Readons Fore Tee Sevconicinta Ih eer

Wie Decsnm HAs Foemoietes A Solp Release Ploal LiTu THe ASsisTaNte CF Feruly pro

J F2ven0s, THe Dian inclopes Cina wou DAGureK Ceyste Brown In Seni Te amicince, Ce

TiS Involves Home ConcinemontT Aim Socal Dist ancnic, em ploymens, AND Piette. 7O

RKeouce —Socs pre Bly, ACCOcO ina lye No Gtue@ Con Pivot Al CULieN Ges Ate NESSICA Ry “Toa

tw.

 
 

 

Case 3:18-cr-00535-VC Document 25 Filed 05/29/20 Page 7 of 7

To €FfeetT A SvLtcessrui Relense Plier.

Comelosiont

Fow “THE Fore Gana Reasons MP2 \on0 BRO, Respecieolly REQUESTS Ted
rVuc Cooez GRONT ReSocctloOn IN. SENTev CE TO Time Seever_oz Mome Com FipternenT
AND APMOND THE Con QiTHts OF SLO vised Keltase AX PEQUSTED

Res pecre aly SoBmitie >This 23° TAY oF MAY, ZOZO

 
